EXHIBIT 10.54

IMMUNOCELLULAR THERAPEUTICS, LTD.

EXECUTIVE EMPLOYMENT AGREEMENT

for

Andrew Gengos

This Executive Employment Agreement (the “Agreement”), made between
ImmunoCellular Therapeutics, Ltd. (the “Company”) and Andrew Gengos (the
“Executive”) (collectively, the “Parties”), is effective as of December 3, 2012.

WHEREAS, the Company desires for Executive to provide services to the Company,
and wishes to provide Executive with certain compensation and benefits in return
for such employment services; and

WHEREAS, Executive wishes to be employed by the Company and to provide personal
services to the Company in return for certain compensation and benefits;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

1. Employment by the Company.

1.1 Position. Executive shall serve as the Company’s Chief Executive Officer and
President. In connection with this appointment, Executive will be appointed as a
member of the Board of Directors of the Company (the “Board”) During the term of
Executive’s employment with the Company, Executive will devote Executive’s best
efforts and substantially all of Executive’s business time and attention to the
business of the Company, except for approved vacation periods and reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies.

1.2 Duties and Location. Executive shall perform such duties as are required by
the Board and its Committees, to whom Executive will report. Executive’s primary
office location will be the Company’s headquarters, as determined by the Board,
which is expected to be the Company’s existing Southern California office for at
least the first year of Executive’s employment, and thereafter based on the
Company’s growth requirements. The Company reserves the right to reasonably
require Executive to perform Executive’s duties at places other than Executive’s
primary office location from time to time, and to require reasonable business
travel. The Company may modify Executive’s job title and duties as it deems
necessary and appropriate in light of the Company’s needs and interests from
time to time.

1.3 Policies and Procedures. The employment relationship between the Parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

 

1.



--------------------------------------------------------------------------------

1.4 Board of Directors. Following initial appointment, the Company will use its
best efforts to elect Executive to the Board for so long as Executive holds the
position of Chief Executive Officer and President of the Company. Executive
agrees to serve as a director if elected by the shareholders and/or the Board
and to resign such appointment immediately effective upon Executive’s
termination as Chief Executive Officer for any reason.

2. Compensation.

2.1 Salary. For services to be rendered hereunder, Executive shall receive a
base salary at the rate of Four Hundred Thousand Dollars ($400,000) per year
(the “Base Salary”), subject to standard payroll deductions and withholdings and
payable in accordance with the Company’s regular payroll schedule.

2.2 Stock Option Grant. Subject to approval of the exercise price by the Board,
Executive shall be granted an option to purchase 700,000 shares of Common Stock
in the Company at the fair market value on the date of grant (the “Option”). The
Option shall be governed in all respects by the terms of the governing equity
plan documents and option agreement between Executive and the Company.

2.3 Cash Bonus. Beginning with fiscal year 2013 (i.e., in 2014), Executive will
be eligible for an annual discretionary cash bonus of up to forty percent
(40%) of Executive’s Base Salary (the “Annual Bonus”). Whether Executive
receives an Annual Bonus for any given year, and the amount of any such Annual
Bonus, will be determined by the Board (or the Compensation Committee of the
Board) in its sole discretion based upon the Company’s and Executive’s
achievement of agreed upon written objectives and milestones to be determined on
an annual basis. Executive must remain an active employee through the end of any
given calendar year in order to earn an Annual Bonus for that year and any such
bonus will be paid prior to March 15 of the year following the year in which
Executive’s right to such amount became vested. Executive will not be eligible
for, and will not earn, any Annual Bonus (including a prorated bonus) if
Executive’s employment terminates for any reason before the end of the calendar
year.

2.4 Stock Option Grant Bonus. Subject to Board approval, Executive will be
eligible to receive annual discretionary grants of options to purchase up to
140,000 shares per year of Common Stock in the Company at the fair market value
on the date of grant vesting on the Company’s standard 4 year vesting schedule
(the “Annual Option Grant Bonus”). Whether Executive receives an Annual Option
Grant Bonus for any given year, and the amount of any such grant, will be
determined by the Board (or the Compensation Committee of the Board) in its sole
discretion based upon the Company’s assessment of Executive’s performance.

3. Standard Company Benefits. Executive shall be entitled to participate in all
employee benefit programs for which Executive is eligible under the terms and
conditions of the benefit plans that may be in effect from time to time and
provided by the Company to its employees. The Company reserves the right to
cancel or change the benefit plans or programs it offers to its employees at any
time.

 

2.



--------------------------------------------------------------------------------

4. Vacation. Executive shall be entitled to accrue and use paid vacation in
accordance with the terms of the Company’s vacation policy and practices,
provided, however, that in no event will Executive’s vacation accrual rate be
lower than three (3) weeks per year.

5. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to time.

6. Termination of Employment; Severance.

6.1 At-Will Employment. Executive’s employment relationship is at-will. Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause or advance notice.

6.2 Termination Without Cause; Resignation for Good Reason.

(i) The Company may terminate Executive’s employment with the Company at any
time without Cause (as defined below). Further, Executive may resign at any time
for Good Reason (as defined below).

(ii) In the event Executive’s employment with the Company is terminated by the
Company without Cause, or Executive resigns for Good Reason, in either case
prior to the closing of a Change in Control (as defined below) or more than
twelve (12) months following the closing of a Change of Control, then provided
such termination constitutes a “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder, a “Separation from Service”), and provided that Executive
remains in compliance with the terms of this Agreement, the Company shall
provide Executive with the following Severance Benefits:

(a) The Company shall pay Executive, as severance, the equivalent of twelve
(12) months of Executive’s base salary in effect as of the date of Executive’s
employment termination, subject to standard payroll deductions and withholdings
(the “Severance”). The Severance will be paid in a lump sum on the sixtieth
(60th) day following Executive’s Separation from Service, provided the
Separation Agreement (as discussed in Paragraph 7) has become effective.

(b) Provided that Executive timely elects continued coverage under COBRA, the
Company shall pay Executive’s COBRA premiums to continue Executive’s coverage
(including coverage for eligible dependents, if applicable) (“COBRA Premiums”)
through the period (the “COBRA Premium Period”) starting on

 

3.



--------------------------------------------------------------------------------

the Executive’s Separation from Service and ending on the earliest to occur of:
(i) twelve (12) months following Executive’s Separation from Service; (ii) the
date Executive becomes eligible for group health insurance coverage through a
new employer; or (iii) the date Executive ceases to be eligible for COBRA
continuation coverage for any reason, including plan termination. In the event
Executive becomes covered under another employer’s group health plan or
otherwise cease to be eligible for COBRA during the COBRA Premium Period,
Executive must immediately notify the Company of such event. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall pay to Executive, on the first day of each calendar
month, a fully taxable cash payment equal to the applicable COBRA premiums for
that month (including premiums for Executive and Executive’s eligible dependents
who have elected and remain enrolled in such COBRA coverage), subject to
applicable tax withholdings (such amount, the “Special Cash Payment”), for the
remainder of the COBRA Premium Period. Executive may, but is not obligated to,
use such Special Cash Payments toward the cost of COBRA premiums. In the event
the Company opts for the Special Cash Payments, then on the thirtieth (30th) day
following Executive’s Separation from Service, the Company will make the first
payment to Executive under this paragraph, in a lump sum, equal to the aggregate
Special Cash Payments that the Company would have paid to Executive through such
date had the Special Cash Payments commenced on the first day of the first month
following the Separation from Service through such thirtieth (30th) day, with
the balance of the Special Cash Payments paid thereafter on the schedule
described above.

(iii) If the Company terminates Executive’s employment with the Company without
Cause, or Executive resigns for Good Reason, in either case within twelve
(12) months following the closing of a Change in Control (as defined below),
then in addition to the Severance and COBRA Premiums (or Special Cash Payments),
the Company will accelerate the vesting of Executive’s Option in full as of
Executive’s last day of employment (the “Accelerated Vesting”).

6.3 Termination for Cause; Resignation Without Good Reason; Death or Disability.

(i) The Company may terminate Executive’s employment with the Company at any
time for Cause. Further, Executive may resign at any time without Good Reason.
Executive’s employment with the Company may also be terminated due to
Executive’s death or disability.

(ii) If Executive resigns without Good Reason, or the Company terminates
Executive’s employment for Cause, or upon Executive’s death or disability, then
(i) Executive will no longer vest in the Option, (ii) all payments of
compensation by the Company to Executive hereunder will terminate immediately
(except as to amounts already earned), and (c) Executive will not be entitled to
any severance benefits, including (without limitation) the Severance, COBRA
Premiums, Special Cash Payments or Accelerated Vesting. In addition, Executive
shall resign from all positions and terminate any relationships as an employee,
advisor, officer or director with the Company and any of its affiliates, each
effective on the date of termination.

 

4.



--------------------------------------------------------------------------------

7. Conditions to Receipt of Severance, COBRA Premiums, Special Cash Payments and
Accelerated Vesting. The receipt of the Severance, COBRA Premiums, Special Cash
Payments and Accelerated Vesting will be subject to Executive signing and not
revoking a separation agreement and release of claims in a form reasonably
satisfactory to the Company, which agreement shall in any event include a
provision for mutual non-disparagement (the “Separation Agreement”). No
Severance, COBRA Premiums, Special Cash Payments or Accelerated Vesting will be
paid or provided until the Separation Agreement becomes effective. Executive
shall also resign from all positions and terminate any relationships as an
employee, advisor, officer or director with the Company and any of its
affiliates, each effective on the date of termination.

8. Section 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent no so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with
Section 409A. For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s
right to receive any installment payments under this Agreement (whether
severance payments, reimbursements or otherwise) shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by the Company at the time of Executive’s Separation from Service to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement with the Company are deemed to be “deferred compensation”, then
to the extent delayed commencement of any portion of such payments is required
in order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i)
and the related adverse taxation under Section 409A, such payments shall not be
provided to Executive prior to the earliest of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with the Company, (ii) the date of Executive’s death or (iii) such earlier date
as permitted under Section 409A without the imposition of adverse taxation. Upon
the first business day following the expiration of such applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Paragraph shall be paid in a lump sum to Executive, and any remaining payments
due shall be paid as otherwise provided herein or in the applicable agreement.
No interest shall be due on any amounts so deferred.

9. Definitions.

(i) Cause. For purposes of this Agreement, “Cause” for termination will mean:
(a) commission of any felony or crime involving dishonesty; (b) participation

 

5.



--------------------------------------------------------------------------------

in any fraud against the Company; (c) material breach of Executive’s duties to
the Company; (d) persistent unsatisfactory performance of job duties after
written notice from the Board and a reasonable opportunity to cure (if deemed
curable); (e) intentional damage to any property of the Company; (f) misconduct,
or other violation of Company policy that causes harm; (g) breach of any written
agreement with the Company; and (h) conduct by Executive which in the good faith
and reasonable determination of the Board demonstrates gross unfitness to serve.

(ii) Good Reason. For purposes of this Agreement, Executive shall have “Good
Reason” for resignation from employment with the Company if any of the following
actions are taken by the Company without Executive’s prior written consent:
(a) a material reduction in Executive’s base salary, which the parties agree is
a reduction of at least 10% of Executive’s base salary (unless pursuant to a
salary reduction program applicable generally to the Company’s similarly
situated employees); or (b) a material reduction in Executive’s duties
(including responsibilities and/or authorities), provided, however, that a
change in job position (including a change in title other than if Executive is
no longer either Chief Executive Officer or President) shall not be deemed a
“material reduction” in and of itself unless Executive’s new duties are
materially reduced from the prior duties; or (c) relocation of Executive’s
principal place of employment to a place that increases Executive’s one-way
commute by more than sixty (60) miles as compared to Executive’s then-current
principal place of employment immediately prior to such relocation. In order to
resign for Good Reason, Executive must provide written notice to the Company’s
CEO within 30 days after the first occurrence of the event giving rise to Good
Reason setting forth the basis for Executive’s resignation, allow the Company at
least 30 days from receipt of such written notice to cure such event, and if
such event is not reasonably cured within such period, Executive must resign
from all positions Executive then holds with the Company not later than 90 days
after the expiration of the cure period.

(iii) Change of Control. For purposes of this Agreement, “Change of Control”
shall mean: (a) the acquisition of the Company by another entity by means of any
transaction or series of related transactions to which the Company is party
(including, without limitation, any stock acquisition, reorganization, merger or
consolidation but excluding any sale of stock for capital raising purposes)
other than a transaction or series of transactions in which the holders of the
voting securities of the Company outstanding immediately prior to such
transaction continue to retain (either by such voting securities remaining
outstanding or by such voting securities being converted into voting securities
of the surviving entity), as a result of shares in the Company held by such
holders prior to such transaction, at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such transaction or series of
transactions; (b) a sale, lease or other conveyance of all or substantially all
of the assets of the Company; or (c) any liquidation, dissolution or winding up
of the Company, whether voluntarily or involuntarily.

 

6.



--------------------------------------------------------------------------------

10. Proprietary Information Obligations.

10.1 Confidential Information Agreement. As a condition of employment, Executive
shall execute and abide by the Company’s standard form of At-Will Employment,
Confidential Information, Invention Assignment, and Arbitration Agreement (the
“Confidentiality Agreement”).

10.2 Third-Party Agreements and Information. Executive represents and warrants
that Executive’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive will perform Executive’s duties to the Company without violating
any such agreement. Executive represents and warrants that Executive does not
possess confidential information arising out of prior employment, consulting, or
other third party relationships, that would be used in connection with
Executive’s employment by the Company, except as expressly authorized by that
third party. During Executive’s employment by the Company, Executive will use in
the performance of Executive’s duties only information which is generally known
and used by persons with training and experience comparable to Executive’s own,
common knowledge in the industry, otherwise legally in the public domain, or
obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.

11. Outside Activities During Employment.

11.1 Non-Company Business. Except with the prior written consent of the Board,
Executive will not during the term of Executive’s employment with the Company
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor. Prior approval by the
Board, which will not be unreasonably withheld, is required for advisory or
other company board of director commitments proposed by Executive. In any event,
Executive may engage in civic and not-for-profit activities so long as such
activities do not materially interfere with the performance of Executive’s
duties hereunder.

11.2 No Adverse Interests. Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise.

12. Non-Solicitation. Executive agree that during the period of employment with
the Company and for twelve (12) months after the date Executive’s employment is
terminated for any reason, Executive will not, either directly or through
others, solicit or encourage or attempt to solicit or encourage any employee,
independent contractor, or consultant of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or entity.

13. Dispute Resolution. To ensure the timely and economical resolution of
disputes that may arise in connection with Executive’s employment with the
Company, Executive and the Company agree that any and all disputes, claims, or
causes of action arising from or relating to the enforcement, breach,
performance, negotiation, execution, or

 

7.



--------------------------------------------------------------------------------

interpretation of this Agreement, Executive’s employment, or the termination of
Executive’s employment, including but not limited to statutory claims, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single arbitrator, in Los Angeles, California,
conducted by JAMS, Inc. (“JAMS”) under the then applicable JAMS rules (which can
be found at the following web address: http://www.jamsadr.com/rulesclauses). By
agreeing to this arbitration procedure, both Executive and the Company waive the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. The Company acknowledges that Executive will have the
right to be represented by legal counsel at any arbitration proceeding. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law. The Company shall
pay all JAMS’ arbitration fees in excess of the amount of court fees that would
be required of the Executive if the dispute were decided in a court of law.
Nothing in this Agreement is intended to prevent either Executive or the Company
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration. Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.

14. General Provisions.

14.1 Notices. Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

14.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

14.3 Waiver. Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

14.4 Complete Agreement. This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between Executive and the Company
with regard to this subject matter and is the complete, final, and exclusive
embodiment of the Parties’ agreement with regard to this subject matter. This
Agreement is entered into without reliance on any promise or representation,
written or oral, other than

 

8.



--------------------------------------------------------------------------------

those expressly contained herein, and it supersedes any other such promises,
warranties or representations. It is entered into without reliance on any
promise or representation other than those expressly contained herein, and it
cannot be modified or amended except in a writing signed by a duly authorized
officer of the Company.

14.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

14.6 Headings. The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

14.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

14.8 Tax Withholding and Indemnification. All payments and awards contemplated
or made pursuant to this Agreement will be subject to withholdings of applicable
taxes in compliance with all relevant laws and regulations of all appropriate
government authorities. Executive acknowledges and agrees that the Company has
neither made any assurances nor any guarantees concerning the tax treatment of
any payments or awards contemplated by or made pursuant to this Agreement.
Executive has had the opportunity to retain a tax and financial advisor and
fully understands the tax and economic consequences of all payments and awards
made pursuant to the Agreement.

14.9 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first written above.

 

IMMUNOCELLULAR THERAPEUTICS, LTD. By:  

 

Title:  

 

 

EXECUTIVE

 

Andrew Gengos

 

9.